  Case 1:21-cv-00197-PLM-SJB ECF No. 10, PageID.27 Filed 05/07/21 Page 1 of 2
W DMI Corporate Disclosure Statement pursuant to Fed. R. Civ. P. 7.1 or Fed. R. Crim. P. 12.4 (4/06)




                                            UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF MICHIGAN

Beverly Anderson

                      Plaintiff(s),                                             Case No.          1:21-cv-00197-PLM-SJB

 v.
                                                                                Hon. Paul L. Maloney
Catalina Structured Funding, Inc.
             Defendant(s).
 __________________________________/


            DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

                                                                                         Catalina Structured Funding, Inc.
 Pursuant to Federal Rule of Civil Procedure 7.1,                                  _________________________________
                                                                                                       (Party Name)
 makes the following disclosure:

           1. Is party a publicly held corporation or other publicly held entity?                                      Yes   ✔ No

           2. Does party have any parent corporations? ✔ Yes            No
              If yes, identify all parent corporations, including grandparent and great-grandparent
              corporations:

                  ASIMAK, Inc., parent corporation
                  TMT Capital, Inc., grandparent corporation (50% ownership)
                  Milton Company Holdings, Inc., grandparent corporation (50% ownership)
           3. Is 10% or more of the stock of party owned by a publicly held corporation or other
              publicly held entity?      Yes ✔ No
              If yes, identify all such owners:




           4. Is there any other publicly held corporation or other publicly held entity that has a direct
              financial interest in the outcome of the litigation?    Yes ✔ No
              If yes, identify entity and nature of interest:




                        May 7, 2021                                                               /s/ Harrison Brown
 Date: __________________________                                               ___________________________________
                                                                                                         (Signature)
                                                                                 Blank Rome LLP
                                                                                 Harrison Brown
                                                                                 2029 Century Park East, 6th Floor
                                                                                 Los Angeles, CA 90077
                                                                                 Attorneys for Defendant Catalina Structured
                                                                                 Funding, Inc.
 Case 1:21-cv-00197-PLM-SJB ECF No. 10, PageID.28 Filed 05/07/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE
        I hereby certify that on May 7, 2021, I electronically filed the foregoing papers with
the Clerk of the Court using the ECF system which will send notification of such filing to all
attorneys or parties of record.


Dated: May 7, 2021                                   Respectfully submitted,

                                                     By: /s/ Harrison Brown_________
                                                     BLANK ROME LLP
                                                     Harrison Brown
                                                     hbrown@blankrome.com
                                                     2029 Century Park East, 6th Floor
                                                     Los Angeles, CA 90067
                                                     Attorneys for Defendant Catalina Structured
                                                     Funding, Inc.




161366.00601/125847709v.1
